DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 4, 2021.  
Applicant's election with traverse of Group II, claims 14-20 in the reply filed on February 4, 2021 is acknowledged.  The traversal is on the ground(s) that the search and examination of all of the claims would not constitute a serious burden on the Examiner.  Examiner respectfully disagrees and maintains that there is a serious burden as the inventions require a different field of search (e.g. searching different classes/subclasses or electronic sources, and employing different search queries; specifically, note that the method would require searching processing/analyzing electromagnetic wave information, etc., which is not required for the search of Invention II and Invention II would require searching applications of therapeutic catheters which is not required by the search for Invention I) and the prior art applicable to one invention would not likely be applicable to another invention.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 14-17 and 20 are objected to because of the following informalities:  
In claim 14, in line 1, it is suggested that the word – treatment – be added before the word “method” in order to provide consistency with further mentions of the “treatment method”. 
With regards to claims 14-17 and 20, any recitation of “bifurcation” should be changed to --- aortoiliac bifurcation --- for consistency purposes.
In claims 15-16, the word --- of --- should be inserted after the word “treating”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 14, in line 6, the limitation “lesion proximal to the bifurcation…” renders the claim indefinite as it is unclear if the use of the word “proximal” is intended by Applicant to mean the lesion relatively proximal (“more proximal”) to the bifurcation than the other lesion or intended to mean any lesion that is 
With regards to claim 20, in line 2, it is unclear which of the respective lesions (i.e. the lesion proximal to the bifurcation, the lesion distal to the bifurcation or each of the respective lesions) is being referred to.  For examination purposes, Examiner assumes Applicant is referring to any one of the respective lesions.  
Claim 20 recites the limitation "the image information" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner assumes Applicant is referring to the diagnostic information of claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (US Pub No. 2014/0358123) in view of Reinhardt et al. (US Pub No. 2007/0092864).
With regards to claim 14, Ueda et al. disclose a method of treating a patient having a lesion in each of the left (104b) and right lower limb (104a) arteries (paragraph [0154], referring to a treatment method for treating treatment targets in both the lower limbs; Figures 9-10) connected via an aortoiliac bifurcation to an aorta, the treatment method comprising:
introducing a catheter (12, “outer catheter 14”) from an artery of an arm (106) of the patient, advancing and placing a catheter tip (12a) of the catheter to at least the aortailiac bifurcation  (i.e. “connection position Z between a right common iliac artery 228 and the left common iliac artery 214”) of the patient (paragraphs [0103], [0119]-[0121], [0127], [0129] ; Figures 1, 3, 4B, 9-10); and
inserting a therapeutic catheter (16, 18) into a lumen of the catheter (12, 14), projecting a therapeutic catheter tip of the therapeutic catheter (16) from the catheter (14) tip, and treating one of the lesions (X2) first (paragraphs [0154]-[0156]), and then projecting the therapeutic catheter tip of the therapeutic catheter from the catheter tip, and treating the other lesion (X1) (paragraphs [0155]-[0161]; Figures 9-10).  
However, though Ueda et al. do disclose that their method comprises using diagnostic information (i.e. radiographic image obtained by radiography) to guide the treatment method (paragraphs [0125]-[0126]), Ueda et al. do not specifically disclose that their method comprises verifying which of the respective lesions is more proximal to 
Further, though Ueda et al. disclose that the order of treating the right light and the left leg can be optionally determined by the surgeon (paragraph [0155]), Ueda et al. do not specifically disclose that it is the lesion proximal to the bifurcation that is treated first and that the other lesion that is treated is the  lesion distal to the aortailiac bifurcation.
Reinhardt et al. disclose treatment planning methods and techniques that can be used during the treatment planning process for diseases (paragraph [0010]).  Their method comprise determining which airway path is leading closest to a region t (i.e. target region) such that the region can be accessed by a medical device capable of traversing the airway tree, thus therapeutically linking a potential location for a therapeutic device to a target treatment region, wherein the airway tree is segmented form diagnostic information (i.e. image dataset) (paragraphs [0057], [0300]).  The target T may be specified by a set of coordinates, wherein the set T may be defined to contain all the coordinates of the pints that are contained within region t (paragraph [0301], note that there are multiple lesion locations/coordinates).  For every air-way tree segment , the distance to every point in T is computed, wherein computing the distance from multiple points within a given airway tree segment may be used to find the closest point on the surface of any airway tree segment to a given target t in cases of planning treatment of that target (paragraph [0305]; see Figures 1L, 4A).  The N shortest distances are found and for each point p within the airway tree that is associated with the N shortest distances found, the shortest path between the points q and p, where 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to the method of Ueda et al. comprise verifying which of the respective lesions is more proximal to the aortailiac bifurcation based on the diagnostic information on a patient, and determining that a lesion proximal to the bifurcation is to be treated first (and thus have the lesion proximal to the bifurcation that be treated first and consequently the “other lesion” that is treated be the lesion distal to the aortailiac bifurcation), as taught by Reinhardt et al., in order to provide a treatment plan wherein the path leading closest to a lesion is determined such that the region can be accessed by a medical device capable of traversing the airway tree, thus therapeutically linking a potential location for a therapeutic device to a target treatment region (paragraph [0300]).  Additionally and/or alternatively, it would have been obvious to try treating the lesion proximal to the bifurcation first and then treating the lesion distal to the aortailiac bifurcation (see MPEP 2143) since 1) the sequence for treating the lesion is finite (i.e. two ways of treating the lesion comprising of either treating the proximal lesion first or the distal lesion first) and would yield predictable results (i.e. treatment of the lesions) and further, as taught/evidenced by Reinhardt, treating the more proximal lesion (i.e. lesion point associated with the shortest/closest path) has 
With regards to claim 15, Ueda et al. disclose that their method comprises using the catheter (12,14) in the treating the lesion distal to the bifurcation (paragraphs [0155]-[0161]; Figures 9-10).
With regards to claim 16, Ueda et al. disclose that their method comprises using the therapeutic catheter (16) in the treating the lesion distal to the bifurcation (paragraphs [0155]-[0161]; Figures 9-10).
With regards to claim 17, Ueda et al. disclose that their method comprises removing the therapeutic catheter (18) from the catheter after treating the lesion proximal to the bifurcation (paragraph [0156], referring to the treatment device (18) used to treat the lesion X2 is caused to retreat from the outer catheter (14)); and using a second therapeutic catheter (16, 80) in the treating of the lesion distal to the bifurcation (paragraph [0158]; Figures 9-10).  
With regards to claim 18, Ueda et al. disclose that the catheter is a guiding catheter (14), the method comprising using a catheter assembly (12) including an inner catheter (16) inserted in a lumen of the guiding catheter (14) in the placing of the catheter tip of the catheter to at least the aortailiac bifurcation of the patient (paragraph [0089]; Figures 9-10).
With regards to claim 19, Ueda et al. disclose that the diagnostic information is image information on the patient (paragraphs [0125]-[0126], “radiographic image”).  Reinhardt et al. also disclose this limitation (paragraph [0057]).  
.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 of copending Application No. 16/170,569 in view of Reinhardt et al.  With regards to claim 14-20, the copending application meets most of the limitations of claim 14-20 of the instant application (i.e. a method of treating a patient having a lesion in each of the left and right lower limb arteries comprising of introducing a catheter from an artery of an arm of the patient, inserting a therapeutic catheter into the lumen of the catheter, etc.).  However, the copending application does not specifically disclose verifying which of the respective lesions is more proximal to the aortailiac bifurcation based on diagnostic information on a patient and determining that a lesion proximal to the bifurcation is to be treated first, wherein the lesion proximal to the bifurcation is treated first and then the lesion distal to obvious to try treating the lesion proximal to the bifurcation first and then treating the lesion distal to the aortailiac bifurcation (see MPEP 2143) since 1) the sequence for treating the lesion is finite (i.e. two ways of treating the lesion comprising of either treating the proximal lesion first or the distal lesion first) and would yield predictable results (i.e. treatment of the lesions) and further, as taught/evidenced by Reinhardt, treating the more proximal lesion (i.e. lesion point associated with the shortest/closest path) has been previously identified by those of ordinary skill in the art as a solution for treatment planning.  
This is a provisional nonstatutory double patenting rejection.

Claims 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 of copending Application No. 16/170,666 in view of Reinhardt et al.  With regards to claim 14-20, the copending application meets most of the limitations of claim 14-20 of the instant application (i.e. a obvious to try treating the lesion proximal to the bifurcation first and then treating the lesion distal to the aortailiac bifurcation (see MPEP 2143) since 1) the sequence for treating the lesion is finite (i.e. two ways of treating the lesion comprising of either treating the proximal lesion first or the distal lesion first) and would yield predictable results (i.e. treatment of the lesions) and further, as taught/evidenced by Reinhardt, treating the more proximal lesion (i.e. .  
This is a provisional nonstatutory double patenting rejection.

Claims 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 of copending Application No. 16/171,241 in view of Reinhardt et al.  With regards to claim 14-20, the copending application meets most of the limitations of claim 14-20 of the instant application (i.e. a method of treating a patient having a lesion in each of the left and right lower limb arteries comprising of introducing a catheter from an artery of an arm of the patient, inserting a therapeutic catheter into the lumen of the catheter, etc.).  However, the copending application does not specifically disclose verifying which of the respective lesions is more proximal to the aortailiac bifurcation based on diagnostic information on a patient and determining that a lesion proximal to the bifurcation is to be treated first, wherein the lesion proximal to the bifurcation is treated first and then the lesion distal to the aortailiac bifurcation is treated.  Reinhardt et al. disclose treatment planning methods and techniques that can be used during the treatment planning process for diseases (paragraph [0010]).  Their method comprise determining which airway path is leading closest to a region t (i.e. target region) such that the region can be accessed by a medical device capable of traversing the airway tree, thus therapeutically linking a potential location for a therapeutic device to a target treatment region, wherein the airway tree is segmented form diagnostic information (i.e. image dataset) (paragraphs [0057], [0300]).  The target T may be specified by a set of coordinates, wherein the set obvious to try treating the lesion proximal to the bifurcation first and then treating the lesion distal to the aortailiac bifurcation (see MPEP 2143) since 1) the sequence for treating the lesion is finite (i.e. two ways of treating the lesion comprising of either treating the proximal lesion first or the distal lesion first) and would yield predictable results (i.e. treatment of the lesions) and further, as taught/evidenced by Reinhardt, treating the more proximal lesion (i.e. lesion point associated with the shortest/closest path) has been previously identified by those of ordinary skill in the art as a solution for treatment planning.  
This is a provisional nonstatutory double patenting rejection.

Claims 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 of copending Application No. 16/175,277 in view of Reinhardt et al.  With regards to claim 14-20, the copending application meets most of the limitations of claim 14-20 of the instant application (i.e. a method of treating a patient having a lesion in each of the left and right lower limb arteries comprising of introducing a catheter from an artery of an arm of the patient, inserting a therapeutic catheter into the lumen of the catheter, etc.).  However, the copending application does not specifically disclose verifying which of the respective lesions is more proximal to the aortailiac bifurcation based on diagnostic information on a patient and determining that a lesion proximal to the bifurcation is to be treated first, wherein the lesion proximal to the bifurcation is treated first and then the lesion distal to the aortailiac bifurcation is treated.  Reinhardt et al. disclose treatment planning obvious to try treating the lesion proximal to the bifurcation first and then treating the lesion distal to the aortailiac bifurcation (see MPEP 2143) since 1) the sequence for treating the lesion is finite (i.e. two ways of treating the lesion comprising of either treating the proximal lesion first or the distal lesion first) and would yield predictable results (i.e. treatment of the lesions) and further, as taught/evidenced by Reinhardt, treating the more proximal lesion (i.e. lesion point associated with the shortest/closest path) has been previously identified by those of ordinary skill in the art as a solution for treatment planning.  
This is a provisional nonstatutory double patenting rejection.

Claims 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 of copending Application No. 16/194,582 in view of Reinhardt et al.  With regards to claim 14-20, the copending application meets most of the limitations of claim 14-20 of the instant application (i.e. a method of treating a patient having a lesion in each of the left and right lower limb obvious to try treating the lesion proximal to the bifurcation first and then treating the lesion distal to the aortailiac bifurcation (see MPEP 2143) since 1) the sequence for treating the lesion is finite (i.e. two ways of treating the lesion comprising of either treating the proximal lesion first or the distal lesion first) and would yield predictable results (i.e. treatment of the lesions) and further, as taught/evidenced by Reinhardt, treating the more proximal lesion (i.e. lesion point associated with the shortest/closest path) has been previously identified by those of ordinary skill in the art as a solution for treatment planning.  


Claims 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 of copending Application No. 16/194,638 in view of Reinhardt et al.  With regards to claim 14-20, the copending application meets most of the limitations of claim 14-20 of the instant application (i.e. a method of treating a patient having a lesion in each of the left and right lower limb arteries comprising of introducing a catheter from an artery of an arm of the patient, inserting a therapeutic catheter into the lumen of the catheter, etc.).  However, the copending application does not specifically disclose verifying which of the respective lesions is more proximal to the aortailiac bifurcation based on diagnostic information on a patient and determining that a lesion proximal to the bifurcation is to be treated first, wherein the lesion proximal to the bifurcation is treated first and then the lesion distal to the aortailiac bifurcation is treated.  Reinhardt et al. disclose treatment planning methods and techniques that can be used during the treatment planning process for diseases (paragraph [0010]).  Their method comprise determining which airway path is leading closest to a region t (i.e. target region) such that the region can be accessed by a medical device capable of traversing the airway tree, thus therapeutically linking a potential location for a therapeutic device to a target treatment region, wherein the airway tree is segmented form diagnostic information (i.e. image dataset) (paragraphs [0057], [0300]).  The target T may be specified by a set of coordinates, wherein the set T may be defined to contain all the coordinates of the pints that are contained within region t (paragraph [0301], note that there are multiple lesion locations/coordinates).  obvious to try treating the .  
This is a provisional nonstatutory double patenting rejection.

Claims 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 of copending Application No. 16/176,054 in view of Reinhardt et al.  With regards to claim 14-20, the copending application meets most of the limitations of claim 14-20 of the instant application (i.e. a method of treating a patient having a lesion in each of the left and right lower limb arteries comprising of introducing a catheter from an artery of an arm of the patient, inserting a therapeutic catheter into the lumen of the catheter, etc.).  However, the copending application does not specifically disclose verifying which of the respective lesions is more proximal to the aortailiac bifurcation based on diagnostic information on a patient and determining that a lesion proximal to the bifurcation is to be treated first, wherein the lesion proximal to the bifurcation is treated first and then the lesion distal to the aortailiac bifurcation is treated.  Reinhardt et al. disclose treatment planning methods and techniques that can be used during the treatment planning process for diseases (paragraph [0010]).  Their method comprise determining which airway path is obvious to try treating the lesion proximal to the bifurcation first and then treating the lesion distal to the aortailiac bifurcation (see MPEP 2143) since 1) the sequence for treating the lesion is finite (i.e. two ways of treating the lesion comprising of either treating the proximal lesion first or the distal lesion first) and would yield predictable results (i.e. treatment of the lesions) and further, as taught/evidenced by Reinhardt, treating the more proximal lesion (i.e. lesion point associated with the shortest/closest path) has been previously identified by those of ordinary skill in the art as a solution for treatment planning.  
This is a provisional nonstatutory double patenting rejection.

Claims 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 of copending Application No. 16/265,179 in view of Reinhardt et al.  With regards to claim 14-20, the copending application meets most of the limitations of claim 14-20 of the instant application (i.e. a method of treating a patient having a lesion in each of the left and right lower limb arteries comprising of introducing a catheter from an artery of an arm of the patient, inserting a therapeutic catheter into the lumen of the catheter, etc.).  However, the obvious to try treating the lesion proximal to the bifurcation first and then treating the lesion distal to the aortailiac bifurcation (see MPEP 2143) since 1) the sequence for treating the lesion is finite (i.e. two ways of treating the lesion comprising of either treating the proximal lesion first or the distal lesion first) and would yield predictable results (i.e. treatment of the lesions) and further, as taught/evidenced by Reinhardt, treating the more proximal lesion (i.e. lesion point associated with the shortest/closest path) has been previously identified by those of ordinary skill in the art as a solution for treatment planning.  
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Higgins et al. (US Pub No. 2009/0156895) disclose planning a route as a function of which candidate pose/path optimizes the sampling of the target (Abstract; paragraph [0057]).  Soper et al. (US Pub No. 7,901,348) disclose planning a course for treatment based on a constructed tree surface model (Abstract; column 13, lines 45-56; Figure 4A).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793